DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Dec. 8, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

The status of claims is as follows:
Claims 1–22 are pending, entered, and examined with Claims 1 and 12 in independent form.
Claims 1–22 are presently amended.
No Claims are cancelled or added. 



Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed May 28, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
The amendments to the abstract filed Dec. 8, 2021, are entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed Sept. 9, 2021 “Non-Final Office Action”]. The objection to Claims 10, 11, 21, and 22 is withdrawn.
Applicant’s Reply indicates Replacement Drawings Figs. 9A, 9B, and 10A, were filed. However, Replacement Sheets appear to be inadvertently omitted. Therefore, Replacement Sheets Figs. 9A, 9B, and 10A are not entered.

Response to Arguments
 
35 U.S.C. § 101 Argument
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is not persuasive for the reasons stated here and in the § 101 rejection below.
Applicant argues the amended pending claims are not directed towards either a fundamental economic principle or certain methods of organizing human activity because “the instant claims specifically require the operations of a specially programmed processor to perform the functionality recited.” Rather, the claims are “directed towards … a novel graphical user interface.” Applicant’s Reply at *12–3. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection infra.
Applicant argues the Examiner erred by failing to consider the claims as a whole and analyze whether the claims impose a meaningful limit on the alleged abstract idea exception. Applicant’s Reply at *14. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. On the merits, see, e.g., Non-Final Office Action’s analysis under Step 2A, Prong Two. Non-Final Act. at *5–6. That analysis is not materially altered based on the amendments, here. 
Applicant argues the pending claims integrate the abstract idea exception into a practical application by (1) “the automatic generation of a graphical user interface based on information related to entities (e.g., companies)” [displaying information]; (2) “filtering and analyzing the information [related to entities] to determine relationships and/or relationship characteristic information between various entities” [mental process]; (3) “generating the graphical user interface by generating a cluster web illustrating the various relationships and/or interconnections between different entities based on the filtered and analyzed information” [mental process]; (4) “provide recommendations, such as diversification  recommendations,  portfolio  imbalance  recommendations, overexposure recommendations, etc., based on the displayed interconnections of the cluster web” [mental process]; (5) “dynamically modify the graphical user interface based on updated information, such as newer news stories, etc., which may provide further Applicant’s Reply at *13–4. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The description of the functions above, notably uncoupled from the explicit language of the pending claims recite simple mental processes that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). “An inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  MPEP § 2106.05(I). Thus, the computer is used as a tool in its ordinary capacity to receive, store, display, and  transmit data. MPEP § 2106.05(f).
Applicant argues the pending claims are eligible based on the rationale of Examiner 37, Claim 2 because “the claims recite operations that cannot be practically performed in the human mind, such as generating and displaying the recited user interface.” Applicant’s Reply at *14–5. Examiner respectfully disagree. Example 37, Claim 2 is distinguishable.
In Example 37, Claim 2, the example held the claims did not recite a judicial exception at Step 2A, Prong One. In that example, the hypothetical claims recited “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time” [“determining step”]. The example reasoned that the “determining step” “is not practically performed in the human mind … because it requires a processor accessing computer memory indicative of [computer] application usage.” (emphasis added).
In Example 37, Claim 3, the example held the claims are ineligible under § 101. In that example, the hypothetical claims recited “determining, by a processor, the amount of use of each icon over a predetermined period of time” [“determining step”] and “ranking the icons, by the processor, based on the determined amount of use” [“ranking step”]. The example reasoned both the determining and ranking steps recited mental process and did not integrate the abstract idea exception into a practical application because the processor was not required to perform determining and ranking steps, a person could perform the determining and ranking steps also. This is distinguishable from the processor in Example 37, Claim 2, which required a processor accessing computer memory indicative of [computer] application usage, something a human could not do, i.e., access computer memory.
Here, the pending claims are more like the ineligible claims of Example 37, Claim 3. The claims recite “generate a visualized representation of the related entities and the relationship between the entities based on weighted data;” “generate a displayed visualized representation, wherein the displayed visualized representation includes at last a cluster web.” The claimed computer is merely used as a tool and under BRI, nothing precludes a person hand drawing a cluster web in the manner claimed.
Applicant argues the Office has not established that the additional elements under Berkheimer constitute “well-understood, routine, and conventional activities.” Applicant’s Reply at *16–8. Simply put, Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” [“WURC activities”] unless an additional element(s) were found to be insignificant extra-solution activity in Step 2A, Prong 2. MPEP § 2106.05(d)(I). Here, the Non-Final Office Action did not find any additional elements were insignificant extra-solution activity in Step 2A, Prong 2. Thus, the “WURC activities” analysis under Berkheimer is not required. Id. Examiner notes the “special purpose computer” test was superseded. MPEP § 2106(I).
35 U.S.C. §§ 102/103 Argument
Applicant’s arguments with respect to Claims 1–21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
Step 1: Claims 1–22 are directed to a statutory category. Claims 1–11 recite  “a system” and are therefore, directed to the statutory category of “a machine.” Claims 12–22 recite  “a method” and are therefore, directed to the statutory category of “a process.”
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
A system comprising:

[A] a memory having computer readable instructions stored thereon; and

[B] at least one processor configured to execute the computer readable instructions to cause the system to: 

[C] receive and store data related to a first entity and entities related to the first entity, and generate relationship data based on the stored data related to the first entity and the entities related to the first entity; 

[D] process the relationship data, the processing including removing data from the relationship data that is less relevant to a relationship between a pair of entities, and generating filtered data based on the processed relationship data; 

[E] generate weighted data based on the filtered data, the generating weighted data including applying weights to relationships between the entities; 

[F] generate a visualized representation of the related entities and the relationship between the entities based on the weighted data; 

[G] generate a displayed visualized representation, wherein the displayed visualized representation includes at least a cluster web, the cluster web including the first entity and the related entities and the relationship therebetween, wherein the first entity and the related entities are represented as entity nodes on the cluster web and the relationships therebetween are displayed by connections between the entity nodes; and

[H] determine recommendations regarding the first entity based on analysis of the relationship between the entities on the cluster web.
 
Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1, Limitations C–H which recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person receiving stored data from a file cabinet and generating relationship data based on the stored data between a father and his family (Limitation C); removing data from the relationship data (filtering) that is less relevant to a relationship between a father and family members who are no longer living (Limitation D); applying weights to relationships between the father and his living family members based on some unspecified criterion (Limitation E); generating a visualized representation by drawing a family tree (Limitation F); the family tree having the father and his living family members with lines indicating the relationships such as first cousins, second cousins, etc. (Limitation G); and looking at the family tree and the relationships and forming a simple mental judgment about recommendations (Limitation H). In further support that Limitations C–H may be performed in the human mind or with pen and paper, the data (relationship data, the first entity, the entities related to the first entity, and recommendations) is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Moreover, in view of Applicant’s Specification, the claimed “recommendations” involve “trades to the client or advisor,” Spec. ¶¶ ¶¶ [0028], [0030], which invokes a separate category of abstract ideas exceptions, fundamental economic principles, MPEP § 2106.04(a)(2)(II)(B) (“vii. placing an order based on displayed market information”) (citing Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019)), or sales activities, both particular forms of organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2105.05(I). The additional elements are: a memory having computer readable instructions, and at least one processor.
Regarding the “a computer processor,” “instructions,” and “memory,” Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor,” “instructions,” and “memory.” E.g., Spec. ¶¶ [0050] (generic exemplary memory), [0048] (generic processor); [0053] (generic computer programs), [0051] (programmed general purpose computer). Limitations A & B describe the processor executing instructions stored in memory to perform the steps of the claimed invention, which represents the abstract idea exception itself.  Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 12 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 12 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0041] (steps executed in any order); ¶¶ [0044]–[0053] (exemplary generic hardware).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. 
Rep. Claim 1 is not substantially different than Independent Claim 12 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 12 does not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–11 and 13–22 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims.
Conclusion
Claims 1–22 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5–12, and 16–22 are rejected under 35 U.S.C. 103 as being unpatentable over McAtamney (U.S. Pat. No. 2007/0005477) [“McAtamney”] in view of NPL: Hua, Jie, Maolin Huang, and Chengshun Huang. "Centrality metrics’ performance comparisons on stock market datasets." Symmetry 11, no. 7 (Jul. 15, 2019): 916. [“NPL Hua”]

Regarding Claim 1, McAtamney discloses
A system comprising:
a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to cause the system to: 
(See at least Fig. 12 A (processor) & Fig. 12B (memory). ¶ [0164] (“interactive program resident on the user’s computer”)

receive and store data related to a first entity [user portfolio] and entities related to the first entity [asset sphere or asset universe], and generate relationship data based on the stored data related to the first entity [user portfolio] and the entities related to the first entity [asset sphere]; 
(See at least Fig. 12B and associated text ¶ [0177], where “A relational database schema can be utilized, and the database populated with static data related to individual assets. Such database can be a dedicated [stock] market data database 1573. Other databases can include a user database 1571 for storing data related to a specific user, a user portfolio, user preferences.” ¶ [0037] (“asset sphere”). “This approach provides the ability to turn data into a hierarchically interrelated group of pictures that enable faster understanding of the hierarchy and the values associated with each component of the hierarchy, which, in many cases will illustrate a user defined universe.” ¶ [0033].) 

process the relationship data, the processing including removing data from the relationship data that is less relevant to a relationship between a pair of entities, and generating filtered data based on the processed relationship data;
(See at least ¶ [0034], “[T]he approach can be used to filter information and/or "drill down" into components or subcomponents of the hierarchy.” “[T]he user can conFIG. the asset data visualization guide to display a portfolio wheel that only ranks assets owned by the user.” ¶ [0300]. Only ranking assets owned by the user is “removing data from the relationship data that is less relevant to a relationship between a pair of entities (user and the asst universe)” and “generating filtered data on the processed relationship data.” See also, ¶ [0045] (“not to display an arc or particular level”); ¶ [0356] (“A Company that makes a loss can be excluded from one or all of the inner rings, respectively representing the 1120A, 1115A, market capitalization dividend and profits 1130A.”)

generate weighted data based on the filtered data, the generating weighted data including applying weights to relationships between the entities;
(See at least ¶ [0034], “The approach can be used to graphically show proportion and order, through numerical values attached to each component.” “Asset classes and specific assets are represented in context, relative to the size of the total market.” “Each ring can be weighted to the ring's total value enabling the user to view size of segment, as compared with a competitor's size.” ¶ [0356]; Fig. 14-4 (illustrating ring weights))

generate a visualized representation of the related entities [user portfolio] and the relationship between the entities [asset universe] based on the weighted data; generate a displayed visualized representation, wherein the displayed visualized representation includes at least a cluster web, the cluster web including the first entity  and the related entities and the relationship therebetween,
(“Cluster web” is interpreted as the visual representation described by the claims. See at least Fig. 11A and associated text ¶ [0356]. Fig. 16 (“dual universe approach”) and associated text ¶ [0057].)

[…]

determine recommendations [ranking] regarding the first entity based on analysis of the relationship between the entities on the cluster web.
(See at least ¶ [0036], enabling a user to better understand the information as a whole or simply increase the user's understanding of the components and their position relative to the other components within the user defined universe with the additional ability to ranked components to the user's criteria.” “The charts enable a user to define a universe and, based upon certain relationships, the charts will position data relating to that universe into embedded formulae associated with the universe, and the rank the components relative to user input according to the user's requirements.” ¶ [0037].)

McAtamney does not disclose, however, NPL Hua discloses

 […] wherein the first entity and the related entities are represented as entity nodes on the cluster web and the relationships therebetween are displayed by connections between the entity nodes; and […] 
(See at least Fig. 3 and associated text p.010, “Figure 3 applies centrality measurement for computing the ranking of each share, the darker color and larger node name indicate significant (higher ranking) stocks, and the thicker edge width represents stronger connections between two shares.”
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the display of stocks (entities) as nodes and the relationships between stocks (entities) by connections as explained in NPL Hua, to the known invention of McAtamney, with the motivation that “the node-link graph is another common visualisation technique” and “data with a relational structure is suitable to be modelled and visualised into node-link graphs, for a better analysis. Hence, stock market data’s relational structure makes it appropriate to apply node-link graphs methods.” NPL Hua, at p. 003.

Regarding Claim 5, McAtamney and NPL Hua disclose
The system of claim 1 and cluster web as explained above.

McAtamney does not disclose, however, NPL Hua discloses
wherein the cluster web includes a plurality of entity nodes; and each connection between the entity nodes corresponds to a plurality of relationship characteristics associated with the connected entity nodes.
(See at least Fig. 3 and associated text p.010, “Figure 3 applies centrality measurement for computing the ranking of each share, the darker color and larger node name indicate significant (higher ranking) stocks, and the thicker edge width represents stronger connections between two shares.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 5.

Regarding Claim 6, McAtamney and NPL Hua disclose
The system of claim 1 and the connections between the entities as explained above.
McAtamney does not disclose, however, NPL Hua discloses
wherein: the connections between the entities further comprises a line between a first selected entity and a second selected entity: and the line interconnects a first node corresponding to the first selected entity and a second node corresponding to the second selected entity.  
(See at least Fig. 3 and associated text p.010, “Figure 3 applies centrality measurement for computing the ranking of each share, the darker color and larger node name indicate significant (higher ranking) stocks, and the thicker edge width represents stronger connections between two shares.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.


Regarding Claim 7, McAtamney and NPL Hua disclose
The system of claim 6 and the line as explained above.
McAtamney does not disclose, however, NPL Hua discloses
wherein the line represents at least one characteristic [weight] and the at least one characteristic indicates a strength of at least one respective relatedness parameter [similarity rate].
(See at least p. 008, “Generating graph models based on stock data processed (every stock is a node, and connections among stocks are edges, the relationship strength is presented via edge weight).” For example, in Figure 1, stock ‘NAB’ is connected to the ‘CMI’, and the edge weight (connection strength) (see [40,41]) is 3 in the case.” p. 005. “Figure 3 applies the weighted degree centrality measurement for computing the ranking of each share … and the ticker edge width represents stronger connections between two shares.” p. 010. “Degree centrality is adopted to show the number of connections of a stock in the stock market.” p. 005.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 7.

Regarding Claim 8, McAtamney and NPL Hua disclose
The system of claim 7 and the at least one characteristic as explained above.
McAtamney does not disclose, however, NPL Hua discloses
wherein the at least one characteristic includes thickness
(See at least p. 008, “Generating graph models based on stock data processed (every stock is a node, and connections among stocks are edges, the relationship strength is presented via edge weight).” For example, in Figure 1, stock ‘NAB’ is connected to the ‘CMI’, and the edge weight (connection strength) (see [40,41]) is 3 in the case.” p. 005. The use of “at least one” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

Regarding Claim 9, McAtamney and NPL Hua disclose
The system of claim 7 and the relatedness parameter as explained above.
McAtamney does not disclose, however, NPL Hua discloses
wherein the relatedness parameter includes at least one of [pagerank], 
(See at least p. 007, “PageRank defines a link analysis method to evaluate a user’s [stock’s] influence, so that not only the immediate information flow is incorporated, but the information flow after that would also be considered. … The PageRank centrality is also applied in undirected graphs here.” Alternatively, McAtamney, ¶ 0165], where FIG. 11A the default weightings is comprised of total assets, sales, equity, profit, dividends, and market capitalization. Here the size of the segment gives notification of total value relative to other companies within the series. The larger the segment the greater the value. The use of “at least one” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 9.

Regarding Claim 10, McAtamney and NPL Hua disclose
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
McAtamney further discloses
wherein the at last one processor is further configured to execute the computer-readable instruction to cause the system to: receive data from at least one of Global Industry Classification Standard (GICS) data, news data, other data, or any combination thereof.
(See at least ¶ [0289], where “The methodology aggregates company-level data for the broad indices and each of their respective GICS categories.” “These arms graphically indicate to the user, the state of the economy based on the respective economic indicators.” ¶ [0106]  Economic indicators which may be GDP or interest rates. Id. GPD and interest rates are news data, periodically published by the U.S. Government and reported by media. “The asset data visualization guide is capable of identifying and illustrating the size and risk of stocks or other assets by way of their placement in the concentric rings on the various wheels … [using] market capitalization.” “Market capitalization is “other data.”)

Regarding Claim 11, McAtamney and NPL Hua disclose
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
McAtamney further discloses  
wherein the at last one processor is further configured to execute the computer-readable instruction to cause the system to: weight the relationships between the entities in accordance with GICS data.  
(See at least ¶ [0290], explaining the how the S&P 500 calculates earning per share using GICS data.)

Regarding Claim 12, McAtamney discloses
A method comprising: 
(See at least Abstract & Title
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on McAtamney and NPL Hua for the same rationale presented in Claim 1 supra.)

Regarding Claims 16, 17, 21, and 22, McAtamney and NPL Hua disclose
The method of claim 12 as explained above.
The remaining limitations of Claims 16, 17, 21, and 22, are not substantively different than those presented in Claims 5, 6, 10, and 11, respectively, and are therefore, rejected, mutatis mutandis, based on McAtamney and NPL Hua for the same rationale presented in Claims 5, 6, 10, and 11, respectively, supra.

Regarding Claim 18, McAtamney and NPL Hua disclose
The method of claim 17 as explained above.
The remaining limitations of Claim 18 is not substantively different than those presented in Claims 7 and is therefore, rejected, mutatis mutandis, based on McAtamney and NPL Hua for the same rationale presented in Claim 7 supra.

Regarding Claims 19 and 20, McAtamney and NPL Hua disclose
The method of claim 18 as explained above.
The remaining limitations of Claims 19 and 20, are not substantively different than those presented in Claims 8 and 9, respectively, and are therefore, rejected, mutatis mutandis, based on McAtamney and NPL Hua for the same rationale presented in Claims 8 and 9, respectively, supra.

Claims 2–4, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over McAtamney and NPL Hua, and further in view of Sloan et al. (U.S. Pat. No. 2003/0144936) [“Sloan”].
Regarding Claim 2, McAtamney and NPL Hua discloses
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
McAtamney and NPL Hua do not disclose, however, Sloan discloses
wherein the at last one processor is further configured to execute the computer-readable instructions to cause the system to: determine a rebalancing recommendation [automated coaching], the rebalancing recommendation including at least one trade recommendation of at least one of the entities in order to balance the relationship between the entities.
(See at least Fig. 16 and associated text ¶ [0116], FIG. 16 illustrates a flow diagram of a process 392 of FIG. 8 to rebalance a portfolio with the aid of the automated coaching. … After the automated coaching output, the user may elect to do a "trial swap" of the security and observe the impact of the swap 498.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a rebalancing recommendation that included a trade recommendation as explained in Sloan, to the known invention of McAtamney, with the motivation to automate many of the functions traditionally performed by live advisors” to reduce costs, and make financial advising more accessible to individuals of more modest means.” Sloan, ¶ [0006].

Regarding Claim 3, McAtamney and NPL Hua discloses
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
McAtamney and NPL Hua do not disclose, however, Sloan discloses
wherein the at last one processor is further configured to execute the computer-readable instructions to cause the system to: determine a diversification recommendation, the diversification recommendation including at least one trade recommendation of at least one of the entities in order to diversify the relationship between the entities.  
(See at least ¶ [0076], “Further features associated with the graphical user interface for the portfolio modeling include an information window 322 which illustrates various charts pertaining to sector diversification and other investment parameters. In one embodiment of the present invention, the sector diversification information is explained using the automated coaching 114. A portfolio model window 324 may also be displayed for portfolio modeling purposes. For example, interest sensitive stocks conforming to the user's investment parameters are suggested by the automated coaching 114 to counter-balance stocks with the opposite Beta value or less sensitive to interest rate fluctuations.”
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.

Regarding Claim 4, McAtamney and NPL Hua discloses
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
McAtamney and NPL Hua do not disclose, however, Sloan discloses
wherein the at last one processor is further configured to execute the computer-readable instructions to cause the system to: determine an exposure recommendation, the exposure recommendation including at least one trade recommendation of at least one of the entities in order to reduce exposure of at least one entity with respect to an effect of a relationship between a pair of entities.  
(See at least ¶ [0092], The present invention provides automated coaching and new tools to benchmark portfolio performance, and by providing analysis the user is helped in improving his portfolio performance and reduce his risk exposure. The present invention
accomplishes this by coaching the user in setting up a user profile based on the user's personal investment parameters.” Alternatively, see ¶ [0076]. “[I]n order to reduce exposure of at least one entity with respect to an effect of a relationship between a pair of entities” is diversification as explained supra. 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 4.

Regarding Claims 13, 14, and 15, McAtamney and NPL Hua disclose
The method of claim 12 as explained above.
The remaining limitations of Claims 13, 14, and 15 are not substantively different than those presented in Claims 3, 4, and 5, respectively, and are therefore, rejected, mutatis mutandis, based on McAtamney, NPL Hua, and Sloan for the same rationale presented in Claims 3, 4, and 5, respectively, supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/7/2022